DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's after-final amendments filed 2/28/2022 to claim 12 have been entered. Claims 1-11and 13-2 were canceled in a previous reply. Claims 12 and 30-43 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
Applicant’s arguments, particularly the first paragraph on page 6 of the reply, are found persuasive regarding von Borstel. A person of ordinary skill in the art would not have been reasonably motivated to combine von Borstel with Wagner without the benefit of impermissible hindsight reasoning, and so the rejections of record are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ravi Braich on March 9th, 2022

Amend the claims as follows:
Claim 12, line 1: Replace “facilitating wound healing” with “treating skin wounds”

Examiner’s Comments
The Examiner’s amendment precludes reconsideration of the claims under 35 U.S.C. § 103 over the combination of Fuchs et al. (The New England Journal of Medicine (1994), 331(10), 637-642; provided in the IDS dated 10/30/2018), Sawicki et al. (Pediatric Immunology (2012), 47(1), 44-52; Reference U), Wang et al. (Diabetes (2014), 63(12), 4239-4248; provided in the IDS dated 7/19/2017), and  Wartha et al. (Current Opinion in Microbiology (2007), 10, 52-56; Reference V).

Conclusion
Claims 12 and 30-43 are allowed with entry of Examiner’s amendments set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653